Case 2:19-cv-10766-GGG-MBN Document 104-1 Filed 04/06/20 Page 1of 4

IN RE: Shannon Reeves (Appellant) v. .
Department of Police (Appointing Authority)

No. 8804 — Civil Service Commission
MINUTE ENTRY

This matter came before the Commission on September 23, 2019 through the Appointing
Authority’s Motion to Dismiss Appellant’s Appeal for Lack of Prosecution pursuant to Rule II,
4.13 (b). Our Rules provide for dismissal of an appeal when an appellant fails to appear for a
scheduled hearing. The Appointing Authority alleges that Appellant failed to appear at the time
and location established for Appellant’s appeal hearing.

This matter was scheduled for hearing on April 30, 2019 before Brendan Greene, Hearing
Examiner. Counsel for the Appointing Authority were present, as well as NOPD witnesses. The
Appellant nor counsel for the appellant was present for the hearing. A member of Civil Service
staff confirmed that no communication was received from Appellant or her counsel regarding a
continuance. A Civil Service staff member also advised that Ms. Clevenger, counsel for Ms.
Reeves, called to advise that she did not intend to appear for the hearing. After further
discussions, the hearing officer entertained an oral motion to dismiss lodged by, Ms. Elizabeth
Robins, counsel for the Appointing Authority.

As a result of the foregoing, the Commission GRANTED the Appointing Authority’s

Motion to Dismiss Appellant’s Appeal.

 
Case 2:19-cv-10766-GGG-MBN Document 104-1 Filed 04/06/20 Page 2 of 4

S. Reeves
#8804

CITY OF NEW ORLEANS CIVIL SERVICE COMMISSION

£ Af fA ae ~s,

MICHELLE D. CRAIG, CHAIRPERSON

ON’J. MOORE, JR., mpc ICE-CHAIRPERSON

  
 

 

He wth wer ee Cul. -
- BRITTNEY RICHARDSON, COMMISSIONER
AE tae
CAN BN

 

 

JOHN KORN, COMMISSIONER

 

 
Case 2:19-cv-10766-GGG-MBN Document 104-1 Filed 04/06/20 Page 3 of 4

a a TY O = N EW O RLEAI . 3 CITY CIVIL SERVICE COMMISSION

DEPARTMENT OF CITY CIVIL SERVICE

SUITE 900 - 1340 POYDRAS ST. MICHELLE D. CRAIG, CHAIRPERSON

CLIFTON J. MOORE, JR. VICE-

 

NEW ORLEANS LA 70112 CHAIRPERSON
(504) 658-3500 FAX NO. (504) 658-3598 BRITTNEY RICHARDSON
JOHN H. KORN
LISA M. HUDSON
DIRECTOR OF PERSONNEL
LATOYA CANTRELL
MAYOR Monday, September 23, 2019

Ms. Ellyn J. Clevenger
4100 Poydras, Suite 2600
New Orleans, LA 70163

Re: Shannon Reeves VS.
Department of Police
Docket Number: 8804

Dear Ms. Clevenger:

Attached is the action of the Civil Service Commission at the Commission's meeting on Monday, 9/23/2019.

Yours very truly,

Doddie K. Smith
Chief, Management Services Division

 

 

cc: Shaun Ferguson
Elizabeth S. Robins
Shannon Reeves
43337 Curran Rd.
New Orleans LA 70128
i-file

“AN EQUAL OPPORTUNITY EMPLOYER"

 
Case 2:19-cv-10766-GGG-MBN Document 104-1 Filed 04/06/20 Page 4 of 4

ELLYN J. CLEVENGER

ATTORNEY AT LAW

Elizabeth Robbins
City Attorney’s Office
1300 Perdido Street
Suite 5E03
New Orleans, Louisiana 70112
September 22, 2019

RE: SHANNON REEVES VERSUS NEW ORLEANS POLICE DEPARTMENT
CS NO. 8804

(DISMISSAL OF ADMINISTRATIVE APPEAL)

Ms. Robins:

With reference to the above cause, as you know, my client has filed suit in federal court.
Because she exhausted her administrative remedies through her filing with the Equal
Employment Opportunity Commission, and the claims in the above-referenced cause are now
subsumed by her federal suit, we have no objection to dismissal of the case. I had also informed
the Civil Service Commission of such position prior to the April 30 hearing date.

I am sending this letter in response to the motion I received by email on Wednesday,
informing that a motion had been filed and is on the docket at some point on Monday. It is
unfortunate that we did not have a chance to speak prior to your filing the motion; I feel that we
may have saved the work for you.

Please do not hesitate to contact me with any questions or concerns that you may have.

Sincerely,
Ellyn). Clevenger

Ellyn J. Clevenger

EMAIL TRANSMISSION ONLY
esrobins@nola.gov

1115 Moody Avenue
Galveston, Texas 77550
409.621.6440
ellynclevenger@gmail.com

 

1100 Poydras Street
Suite 2610
New Orleans, Louisiana 70163

 
